Opinión disidente del
Juez Asociado Señor Negrón Fernán-dez,
en la cual concurre el Juez Asociado Señor Belaval.
La regla sancionada en Vargas v. Jusino, 71 D.P.R. 389, negando a un hijo nacido bajo la vigencia de la Ley núm. 229 de 12 de mayo de 1942, enmendada por la núm. 243 de 12 de mayo de 1945, el derecho a llevar el apellido paterno — no obs-tante haber quedado establecida plenamente su paternidad y creado ésta obligaciones legales en el padre — no debería pre-valecer más en nuestra jurisprudencia.
Esa misma regla vuelve hoy a negar a otro hijo — cuyo origen se ha establecido y cuyo padre ha sido judicialmente señalado como tal — el derecho a tener nombre.
Ayer fué Claribel Vargas — quien justamente debería lla-marse Claribel Jusino — la que inmoló su derecho al apellido paterno porque sólo pudo demostrar quién era su padre. Hoy es Liliana Armaiz — quien justamente debería llamarse Liliana Santamaría — la que inmola ese mínimo derecho que nuestra legislación positiva le reconoce, porque sólo ofreció prueba de una adjudicación judicial previa de paternidad. Como si la paternidad, como verdad jurídica, pudiera reliti-garse después de haberse consagrado judicialmente. Como si la paternidad no fuera una sola y, al adjudicarse, no gene-rara, como consecuencia inherente de su propia existencia, el derecho a un nombre, que es con el que comienza el disfrute de su dignidad el ser humano.
Comentando el “silencio prohibitivo” del Código Civil Español sobre el derecho de los hijos adulterinos e incestuosos a *584llevar el apellido del padre — estado de derecho cambiado, en su claro propósito de reparación social, por la Ley 229—Scaevola se expresa así:
“Calla el Código sobre uno de los derechos que señala a los otros hijos, como es el de usar el apellido del padre o madre que los reconozca. ¿Lo tendrá el hijo ilegítimo no natural cuando disfrute de alimentos, por concurrir alguna de las circunstancias expresadas en los diversos casos del art. 140? El 139 dice que tendrán sólo derecho a exigir alimentos, omitiendo el de que venimos hablando, mencionado expresamente en el Código tra-tándose de los legítimos, legitimados y naturales, debiendo, por tanto, deducirse que la ley fundamental civil no les concede tal derecho. Ahora bien; todo individuo desde su nacimiento ha de llevar un apellido. ... No estamos conformes en modo al-guno con el silencio prohibitivo del Código, dimanante del empleo del adjetivo sólo. La paternidad y la maternidad lleva, y ha llevado siempre, como consecuencia inherente la de que los hijos puedan usar el apellido de sus padres. Prueba de ello es que esto ha sucedido, a pesar de no contener el derecho sustantivo vigente hasta ahora ningún precepto expreso sobre el particular. De-searíamos, por tanto, que la jurisprudencia viniese a interpretar el silencio de la ley en el sentido favorable al uso por el hijo del apellido paterno o materno, por creerlo conforme a los principios de justicia. Una vez asentada judicialmente la paternidad y maternidad, o sea,la causa, precisa admitir el efecto, la filiación, y ésta se acredita ante la sociedad por el uso del apellido.” 3 Scaevola, Código Civil, 437-438.
La justicia, en el más depurado concepto de su misión, tiene una función .social que realizar y un objetivo humano que atender. No realiza esa función ni atiende ese objetivo la interpretación restrictiva de la Ley 229, contradictoria del propósito de justicia social que la inspiró, y que,produce la negación de un derecho que dimana de una relación filial com-probada judicialmente. Dicha legislación no permite que haya más hijos sin nombre — verdaderos parias en nuestra sociedad — cuando tienen padres a quienes el Estado ha seña-lado como tales, y a quienes impone el cumplimiento de obli-gaciones específicas que nacen de esa condición. La pater-*585nidad no tiene etapas, ni clases, ni grados. La Ley 229 no requiere, no puede requerir, otra prueba que la de paternidad, Vargas v. Jusino, supra, op. dis., pág. 396, Figueroa v. Díaz, ante pág. 163, opinión propia. Por eso disiento.